Citation Nr: 1501805	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-33 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Thereafter, the Veteran's file was transferred to the RO in New York, New York.

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional medical evidence was submitted during the hearing, and the Veteran indicated that he wished to waive initial RO consideration of the newly submitted evidence.  This evidence will therefore be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2014).  As discussed during the hearing, the undersigned granted the attorney's request to hold the record open for 30 days following his receipt of a copy of the Veteran's claims file in order to allow him an opportunity to review the claims and submit additional argument in support of the claims.  On September 6, 2014, the Board mailed a copy of the claims file to the attorney.  To date, no additional evidence or argument has been received from the Veteran or his attorney.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for bilateral hearing loss and an initial disability rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2008 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2. The evidence submitted since the May 2008 RO decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

The Veteran's claimed bilateral hearing loss disability was most recently denied in a May 2008 rating decision.  The basis for the denial was that a hearing loss disability was not shown during service or for many years thereafter, nor did the evidence show that the Veteran's current bilateral hearing loss disability is etiologically related to any incident of his military service, to include acoustic trauma from military noise exposure therein.  The Veteran did not appeal the denial of service connection for bilateral hearing loss.  As such, the decision is final.

Since the May 2008 decision, additional information and evidence has been associated with the claims file for review, to include a November 2013 report of a private otolaryngology consultation from Dr. KSE, M.D., in which he opined that the Veteran's current hearing loss is longstanding in nature and most likely related significant noise trauma that the Veteran suffered during military service in Vietnam.  He reasoned that the Veteran's hearing loss dated back many years, but worsening over the last 5 to 7 years.  He acknowledged that the Veteran has had mild occupational noise exposure working as a professional limousine driver, but very significant noise exposure during service in Vietnam 40 to 45 years ago.  Also, the Veteran testified during the hearing that he believed that his current bilateral hearing loss is a result of his military noise exposure because he was in a combat zone most of the time that he was stationed overseas and that artillery battery's made his ears ring for more than half of the time that he was stationed in Vietnam.  He conceded that while he may have experienced some occupational and/or recreational noise exposure since discharge, any such exposure was nowhere near as loud, frequent, or of continuous duration for a long period of time as it was during his military service.   

The Veteran has submitted competent lay and medical evidence that relates his current bilateral hearing loss to his excessive military noise exposure from all kinds of weaponry during his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

Service connection for bilateral hearing loss

As to the Veteran's claim for service connection for bilateral hearing loss, he contends that his current bilateral hearing loss is related to his military noise exposure during combat in Vietnam while attached to artillery batteries and serving in a weapons platoon.  During the hearing he testified that he participated in numerous combat mission while in Vietnam and that his ears were ringing for more than half of his deployment.  He has reported onset of his hearing loss anywhere from immediately following discharge from service to many years thereafter.  VA examinations confirm that the Veteran has a current bilateral hearing loss disability for VA purposes.  

The Veteran's DD Form 214 shows that his military occupational specialty was an assault man.  It also shows that that he served 1 year and 26 days foreign and/or sea service.  His service personnel records verify his participation in at least 19 combat operations/campaigns as an ammo carrier while stationed at numerous locations in and around Vietnam.  While a hearing loss disability for VA purposes was not shown during service, comparison of audiometric findings obtained during pre-induction examination in December 1964 (following conversion from ASA to ISO units) with audiometric findings obtained during separation examination in November 1967, is significant for a +10 decibel threshold shift at 3000 Hertz in the right ear and  +5 decibel threshold shifts at 2000 and 3000 Hertz in the left ear.  

VA treatment records and examination reports document a post-service history of some occupational and recreational noise exposure.  During the hearing the Veteran was unable to recall whether he experienced what he would describe as significant post-service occupational or recreational noise exposure, but he admitted that he had worked a lot of jobs in warehouses and supermarkets since discharge.  He stated that he had not been exposed to any noise equivalent to that which he was exposed to during service.   

In November 2010, a VA examiner opined that the Veteran's current bilateral hearing loss disability is less likely as not caused by or a result of his service-related noise exposure/acoustic trauma.  She reasoned that the Veteran did not note the onset of bilateral hearing loss until "about 15 years ago," which she noted is approximately 28 years post discharge, and that audiometric testing during separation examination indicated normal hearing bilaterally with no evidence of significant threshold shifts during service.  She stated that it is possible that the Veteran's post discharge occupational noise exposure caused this condition.  

On review, there is no indication that the examiner converted audiometric findings obtained during the December 1964 pre-induction examination from ASA to ISO (ANSI) units.  As noted, comparison of converted audiometric findings during pre-induction examination in December 1964 with audiometric findings obtained during separation examination in November 1967 is indeed reflective of a +10 decibel threshold shift in the Veteran's right ear at 3000 Hertz and a +5 decibel threshold shift in his left ear at 2000 and 3000 Hertz.  Given that the November 2010 examiner's opinion relies in substantial part on a finding that there was no evidence of "significant" threshold shifts during service and that it is unclear whether +5 and +10 decibel threshold shifts are "significant," it is necessary to obtain an additional audiological opinion as to the likely etiology of the Veteran's current bilateral hearing loss disability.  

The Board also notes that the Veteran has since submitted a favorable etiological opinion from Dr. KE, M.D., dated in November 2013; however, the opinion does not address or discuss the Veteran's in-service audiometric findings and it appears to be based on the Veteran's reported history of his current hearing loss disability and service/post-service history of noise exposure.  Thus, the opinion requested herein must be reconciled with this favorable etiological opinion.

Initial rating in excess of 30 percent for PTSD

The Veteran essentially contends that symptoms associated with his service-connected PTSD disability are more severe than indicated by the initial 30 percent disability rating currently assigned.  

During the hearing, the Veteran testified that symptoms associated with his PTSD disability have worsened since his most recent VA PTSD examination in November 2010.  While the Veteran submitted report of a January 2013 psychiatric evaluation from Dr. JWT, M.D., it is insufficient for the purpose of adjudicating the Veteran's claim for increase.  Specifically, while Dr. JWT described the Veteran's current psychiatric symptoms, he did not provide discussion or statement as to the impact of the Veteran's PTSD disability on his social and occupational functioning.  Where the evidence of record does not reflect the current state of the Veteran's disability, a contemporaneous VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA psychiatric treatment records dating since August 2008 and audiology records dating since February 2011, to include audiometric findings on audiology consultations, from the Northport VAMC and Plainview CBOC. 

Also request that the Veteran complete and submit authorization necessary to enable VA to obtain all records of private treatment received for his PTSD and hearing loss disabilities, to include any ongoing records of psychiatric treatment from Dr. JWT, M.D. as alluded to in the January 2013 report of private psychiatric evaluation, and Dr. KE, M.D. as allude to in the November 2013 report of private ENT/audiometric consultation.  

Appropriate efforts must be made to obtain all available records.  All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.  If any identified records cannot be obtained for any reason, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

2. Once the development requested above has been completed to the extent possible, the Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.

(a) The examiner should clearly indicate the level of occupational and social impairment:

Is there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?

(b) The examiner should describe the functional limitations caused by the Veteran's PTSD to include the effect, if any, of his medications on his ability to obtain and retain substantially gainful employment.

The examination report must include a complete rationale for all opinions and conclusions. 

3. Refer the claims file, to include any relevant electronic records contained in Virtual VA and VBMS, to an audiologist for obtainment of an opinion as to whether the Veteran's current bilateral hearing loss disability is etiologically related to his military service, to include excessive noise exposure therein with extensive combat service in Vietnam. 

Following a review of this remand directive and the Veteran's claims file, to include the complete documented and reported history of his bilateral hearing loss disability and the etiological opinions of the November 2010 VA examiner Dr. KE, M.D. dated in November 2013, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability is etiologically related to any incident of his military service, to include excessive noise exposure therein with extensive combat service in Vietnam. 

In doing so, the examiner must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record and cite to specific evidence in the file, if necessary.  He/she should acknowledge that the Veteran's military noise exposure is conceded by VA.  He/she should document and discuss the Veteran's lay contentions of record; history of pre- and post-service occupational and recreational noise exposure; all audiometric findings during service (following conversion of service department audiometric findings dated prior to October 31, 1967, from ASA to ISO (ANSI) units); all post-service audiometric findings; and the significance or lack thereof of threshold shifts on comparison of audiometric findings contained in reports of December 1964 pre-induction and November 1967 separation examinations.  

If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided.

4. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Review the examination reports and opinions to ensure that they are in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


